         Case 1:16-cr-00221-KPF Document 308 Filed 08/08/21 Page 1 of 1



                                            THE LAW OFFICES OF



                                      STEVEN L. KESSLER
                                                  August 8, 2021

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 618
New York, New York 10007

                                Re:      Forfeiture proceeding ancillary to
                                         United States v. Ilya Kogan
                                         S2 16 Cr. 221 (KPF)

Dear Judge Failla:

        As counsel for Petitioner Irina Kogan in the referenced ancillary forfeiture proceeding,
we respectfully submit this letter as an update for the Court. As Your Honor is aware, on
February 16, 2021, the government responded to Ms. Kogan’s Petition by moving for a judgment
on the pleadings. That motion is currently pending before this Court.

        This past Thursday, Judge Koeltl filed a Memorandum Opinion and Order in United
States v. Joseph Stern, 16-cr-525 (JGK), an ancillary proceeding involving the rights of an
innocent spouse to property held as a tenancy by the entirety with the defendant. As in the
matter before Your Honor, the preliminary order of forfeiture forfeited the defendant’s right, title
and interest in the property as a substitute asset. Judge Koeltl denied the government’s motion to
dismiss the petition and upheld the validity of Mrs. Stern’s interest in the property.

        In Stern, the government’s arguments in support of its motion were identical to those it
made here. Judge Koeltl rejected the government’s reliance on the ‘forfeiture as a divorce’
analogy in United States v. Totaro, 345 F.3d 989 (8th Cir. 2003), and held that “[t]he government
cannot take, and Mr. Stern cannot forfeit, an interest that does not belong to Mr. Stern.” Op. at
12. The court therefore directed the government to “submit a proposed Amended Order of
Forfeiture” eliminating the property from the forfeiture order and closing the ancillary
proceeding.
                                              Respectfully submitted,

                                                  THE LAW OFFICES OF STEVEN L. KESSLER
                                                  By: Steven L. Kessler
                                                        Steven L. Kessler
                                                        Attorneys for Third-Party Petitioner
                                                        Irina Kogan



                                        TEMPORARY MAILING ADDRESS:
                P.O. BOX 100 WYKAGYL STATION NEW ROCHELLE, NEW YORK 10804 TEL: (212) 661-1500
                       WWW.KESSLERONFORFEITURE.COM e-mail: KESSLERLAWNYC@GMAIL.COM
